 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Jose Alfredo Garcia-Felician,                   No. CV-18-00827-PHX-JAT
10                  Petitioner,                      ORDER
11   v.
12   Jefferson B Sessions, III, et al.,
13                  Respondents.
14
15         Pending before the Court is the Report and Recommendation (“R&R) from the
16   Magistrate Judge to whom this case was assigned, recommending that the Petition and
17   request for injunctive relief in this case both be denied. (Doc. 14). Neither party filed
18   objections to the R&R.
19         This Court “may accept, reject, or modify, in whole or in part, the findings or
20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). It is “clear that
21   the district judge must review the magistrate judge’s findings and recommendations de
22   novo if objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d
23   1114, 1121 (9th Cir. 2003) (en banc) (emphasis in original); Schmidt v. Johnstone, 263
24   F.Supp.2d 1219, 1226 (D. Ariz. 2003) (“Following Reyna-Tapia, this Court concludes that
25   de novo review of factual and legal issues is required if objections are made, ‘but not
26   otherwise.’”); Klamath Siskiyou Wildlands Ctr. v. U.S. Bureau of Land Mgmt., 589 F.3d
27   1027, 1032 (9th Cir. 2009) (the district court “must review de novo the portions of the
28   [Magistrate Judge=s] recommendations to which the parties object.”). District courts are
 1   not required to conduct “any review at all . . . of any issue that is not the subject of an
 2   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985) (emphasis added); see also 28 U.S.C.
 3   ' 636(b)(1) (“the court shall make a de novo determination of those portions of the [report
 4   and recommendation] to which objection is made.”).
 5          Because neither party objected,
 6          IT IS ORDERED that the R&R (Doc. 14) is accepted. The Petition and request
 7   for injunctive relief (Doc. 1) is denied. This case is dismissed for lack of jurisdiction, with
 8   prejudice,1 and the Clerk of the Court shall enter judgment accordingly.2
 9          Dated this 12th day of February, 2019.
10
11
12
13
14
15
16
17
18
19   1
       The R&R recommends that the dismissal be with prejudice (Doc. 14 at 8). As indicated
     above, neither party objected. Typically, when a case is dismissed for lack of jurisdiction,
20   such dismissal is without prejudice. See generally Paz v. United States Citizenship &
     Immigration Services, CV 12-1807 DSF (CWX), 2012 WL 12896200, at *1 (C.D. Cal.
21   Mar. 22, 2012) (dismissing without prejudice so petitioner could file in the appropriate
     court of appeals). However, a dismissal for lack of jurisdiction should be with prejudice if
22   there is no way to cure the jurisdictional defect in district court. Mackenzie v. Holder, ED
     CV 13-08217-VBF, 2013 WL 8291434, at *5 (C.D. Cal. Nov. 27, 2013). Here, there is no
23   way to cure the jurisdictional defect in district court, but this Court did not reach the merits
     of the case such that Petitioner should be barred from pursuing his claims in the appropriate
24   court of appeals. Thus, this Court clarifies that this with prejudice dismissal is on the sole
     issue decided by this Court, which is whether it has jurisdiction. See Frederiksen v. City
25   of Lockport, 384 F.3d 437, 438 (7th Cir. 2004) (“When the Rooker–Feldman doctrine
     applies, there is only one proper disposition: dismissal for lack of federal jurisdiction. A
26   jurisdictional disposition is conclusive on the jurisdictional question: the plaintiff cannot
     re-file in federal court. But it is without prejudice on the merits, which are open to review
27   in state court to the extent the state’s law of preclusion permits.”)
28   2
        Because this case was filed pursuant to 28 U.S.C. § 2241, no certificate of appealability
     is required to appeal. See Forde v. U.S. Parole Comm'n, 114 F.3d 878, 879 (9th Cir. 1997).

                                                  -2-
